Name: Commission Regulation (EC) NoÃ 1369/2006 of 15 September 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 16.9.2006 EN Official Journal of the European Union L 253/7 COMMISSION REGULATION (EC) No 1369/2006 of 15 September 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 16 September 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 September 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 15 September 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 76,9 096 41,9 999 59,4 0707 00 05 052 90,1 999 90,1 0709 90 70 052 96,6 999 96,6 0805 50 10 388 61,4 524 55,9 528 50,6 999 56,0 0806 10 10 052 75,2 220 32,1 624 104,9 999 70,7 0808 10 80 388 91,0 400 92,1 508 88,7 512 92,2 720 82,6 800 164,0 804 99,1 999 101,4 0808 20 50 052 114,6 388 84,4 999 99,5 0809 30 10, 0809 30 90 052 122,6 999 122,6 0809 40 05 052 86,8 066 39,8 098 33,4 624 128,2 999 72,1 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.